Citation Nr: 1022898	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include Scheuermann's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which determined that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for 
Scheuermann's disease (also claimed as back problems).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
Scheuermann's disease (also claimed as back problems) in a 
decision dated in August 2005.  The Veteran was notified of 
this decision by letter dated September 1, 2005, but the 
Veteran did not appeal the decision, thus, it became final.

2.  Evidence submitted since the August 2005 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a low 
back disorder, to include Scheuermann's disease.

3.  Scheuermann's disease was not incurred in or aggravated 
by the Veteran's period of active service.

4.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has degenerative arthritis of the lumbosacral spine 
that is manifested as a result of his period of active 
service.




CONCLUSIONS OF LAW

1.  The unappealed August 2005 decision, which denied service 
connection for  Scheuermann's disease (also claimed as back 
problems) is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 20.1103 (2009).

2.  Subsequent to the August 2005 decision, new and material 
evidence to reopen the claim of service connection for a low 
back disorder, to include Scheuermann's disease, has been 
received. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for Scheuermann's 
disease have not been met.  8 U.S.C.A. §§ 1110, 1112, 5103, 
5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for degenerative arthritis of 
the lumbosacral spine have been met.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in July 2007 the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  With respect to the Dingess requirements, 
the Veteran was provided with the requisite notice in the 
aforestated correspondence.

The correspondence also provided the Veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim for service connection for 
Scheuermann's disease (also claimed as back problems) and to 
establish entitlement to the underlying claim for the benefit 
sought on appeal.  See Kent v. Nicholson, 20 Vet App 1 
(2006).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been medically 
evaluated.  In sum, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandates of the 
VCAA. 
 
Low back disorder, to include Scheuermann's disease

Initially, the Board notes that the Veteran had filed a claim 
for service connection for severe back problems in May 2005.  
Based upon an in-service diagnosis of pre-existing 
Scheuermann's disease, in August 2005, the RO denied a claim 
for service connection for Scheuermann's disease (also 
claimed as back problems).  The medical evidence of record 
shows that the Veteran has also been diagnosed with 
degenerative arthritis of the lumbosacral spine.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009). In light of 
the foregoing, the Veteran's claim for service connection has 
been recharacterized as service connection for a low back 
disorder, to include Scheuermann's disease, and will be 
adjudicated accordingly.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also Winn v. Brown, 8 Vet. App. 510 (1996).  
However, if superimposed injury or disease occurred, the 
resultant disability might be service-connected.  See 
VAOPGCPREC 82-90 (July 18, 1990). 

The Veteran is seeking service connection for a low back 
disorder.  Because the Veteran did not perfect a substantive 
appeal to an August 2005 decision of the RO, which denied 
service connection for Scheuermann's disease (also claimed as 
back problems), that determination became final based on the 
evidence then of record.  However, if new and material 
evidence is presented or secured with respect to the claim 
that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

As noted, in a decision dated in August 2005, the RO denied 
the Veteran's claim of entitlement to service connection for 
a low back disorder.  The Veteran did not appeal this 
decision, thus, it became final.  At the time of this final 
decision, the record included the Veteran's contentions that 
he currently had a low back disorder that was manifested as a 
result of his period of active service.

The record also included the Veteran service treatment 
records.  His induction report of medical examination dated 
in March 1971 had shown that clinical evaluation of the spine 
and other musculoskeletal system were normal.  It was noted 
that the spine was supple with no deformity.  It was also 
indicated that a doctor's letter had revealed lumbar 
myositis, but it was not considered disabling.

Service treatment records dated in October 1971 show that the 
Veteran was treated for reported back pain.  It was noted 
that previous records had been lost.  It was indicated that 
the Veteran had low back pain since prior to active service.  
Pain was said to be worse in basic and still bad.  X-rays 
were said to have revealed a chip off the anterior superior 
lip of the L4 vertebra.  As a result, the Veteran was placed 
on permanent profile.  Service treatment records dated from 
November 1971 to January 1973 showed continued intermittent 
reports of treatment for low back pain.

The evidence of record had also included VA outpatient 
treatment records dated from January 2004 to May 2005 which 
had shown intermittent treatment for symptoms associated with 
low back pain.  He was assessed with chronic low back pain 
and arthritis of the back.

In its August 2005 decision, the RO denied the Veteran's 
claim for Scheuermann's disease (also claimed as back 
problems).  The RO determined that the Veteran had 
Scheuermann's disease which existed prior to service, and 
that there was no evidence that it had permanently worsened 
as a result of service.  The RO also found that there was no 
evidence of record that showed that the Veteran's current 
degenerative joint disease was related to active service.  
The Veteran did not perfect a timely appeal of this decision, 
thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Subsequent to the August 2005 RO decision, in a letter dated 
in June 2006, the Veteran described that basic and advanced 
individual training had taken a toll on his back.  X-rays 
taken in October 1971 had shown a crack in one of his 
vertebrae.  He indicated that he had been placed on permanent 
profile during service, and that he had been experiencing 
symptoms ever since.

A lay statement from the Veteran's spouse dated in June 2006 
shows that she reported having been married to the Veteran 
prior to his period of active service, and that prior to his 
induction, he had never had any back problems.  She added 
that she recalled his being treated while at stationed at 
Fort Knox, and that he had been given a back brace to wear 
and permanently placed on limited duty.  She also described 
that since service, his symptoms had continued to get 
progressively worse.

A lay statement from the Veteran's daughter received in July 
2006 shows that she indicated that she could not recall a 
time when the Veteran did not have problems with his back.  
She added that his symptoms had gotten progressively worse 
over the years.  Additional lay statements from two of the 
Veteran's colleagues similarly describe the post-service 
symptoms associated with his back disorder.

A private medical record from W. W. W., M.D., dated in 
November 2007, shows that the Veteran reported a history of 
being comfortable and doing well until he noticed acute low 
back pain while on active duty in November 1971.  He was said 
to have undergone X-rays of the lumbar spine and was informed 
that he had a fractured L4 vertebra.  He recalled no direct 
trauma to his back.  He had also been advised that he had 
Scheuermann's disease in his spine.  A March 1971 medical 
examination had revealed only deformity of his knees, with 
his spine considered normal at that time.  According to the 
November 1971 medical examination, he had a chip off the 
anterior superior lip of his L4 vertebra. His pain was no 
better. He was placed on a permanent profile of light duty as 
a clerk on desk duty.  He was said to have experienced 
increased symptoms since that time.

Dr. W. reported that X-rays of his lumbar spine from April 
2004 revealed mild anterior osteophyte and facet arthrosis 
inferiorly at L4-5 and L5-S1.  A magnetic resonance imaging 
(MRI) study of his lumbar spine in October 2004 had revealed 
desiccation at L2-3 and L4-5 with minimal posterior bulges 
and degenerative changes of the disc with endplate change and 
Schmorl's nodes superiorly at L4-5.  X-rays of the 
lumbosacral spine from August 2006 showed degenerative 
changes in the lumbar spine.  An MRI of his lumbar spine in 
January 2006 showed mild desiccation of the intervertebral 
discs at L2 to L5 and minimal posterior bulge of less than 2 
millimeters at L5-S1 with mild grade II degenerative change 
at the endplate and a small lipoma at the midportion of the 
L2 vertebral body.  In November 2007, he was said to have 
been diagnosed with low back pain and degenerative disc 
disease.

Dr. W. provided a diagnosis of mechanical low back pain with 
degenerative arthritis of the lumbosacral spine, status post 
fracture L4 vertebra.  Dr. W. opined that based upon a 
reasonable degree of medical certainty and a review of the 
medical records and MRI films of the lumbosacral spine, the 
Veteran had significant degenerative arthritis of the 
lumbosacral spine and mechanical low back pain.  His low back 
pain was said to have begun on or about November 1971 as a 
direct result of his L4 vertebral fracture while on active 
duty, and that his back pain and problems had gotten 
progressively worse over the years.

A VA spine examination report dated in February 2009 shows 
that the Veteran's claims file was said to have been reviewed 
in conjunction with the examination of the Veteran.  A 
history as set forth above was summarized by the examiner.  
The examiner referenced prior diagnostic studies, to include 
in August 2006, which showed an impression of degenerative 
changes in the lumbar spine, appearing to be quite mild for 
age; and in March 2008, which showed mild lower lumbar spine 
degenerative changes without focal nerve root compression or 
significant central canal or neural foraminal stenosis.  

The VA examiner opined that the Veteran's lumbar spine 
condition was less likely as not (50/50 probability) 
permanently aggravated by active service.  The examiner 
explained that in 1973, the Veteran had a normal physical 
examination and stated that he was in good health.  There 
followed a silence regarding his back condition from his 
discharge from service 1973 until 2004.  His lumbar spine 
condition are documented by VA radiology as degenerative 
changes in the lumbar spine as described, appearing to be 
quite mild for age; and mild lower lumbar spine degenerative 
changes without focal nerve root compression or significant 
central canal or neural foraminal stenosis.  There was no 
evidence of a chip off the L4 vertebrae or any other fracture 
of the L4 vertebrae in any radiology tests done by VA since 
he began care here in 2004.

As to the Scheuermann's disease (juvenile kyphosis), examiner 
indicated that the natural progression of this condition was 
that people with this condition would experience more intense 
back pain and decreased range of motion on extension of the 
trunk.  As to the degenerative disc disease present since 
2004, that was most likely related to age and the wear and 
tear of his employment since his discharge from service.  
Therefore, it was less likely than not that his lumbar spine 
condition was permanently aggravated by his period of active 
service.

In September 2009, the Veteran testified at a personal 
hearing over which a Decision Review Office of the RO 
presided.  The Veteran described that he did not have 
Scheuermann's disease, but that he had actually sustained a 
fracture to the lumbar spine on active duty, and that his 
current lumbar spine disorder was the result of that 
inservice fracture of the lumbar spine at L-4.  He indicated 
that he recalled hurting his back when he had been thrown out 
the top bunk while in basic training.  He added that they had 
taken an X-ray of the lumbar spine and it had shown a chipped 
vertebra.  He reported that the doctor at that time had told 
him that it was a bad X-ray and he gave a diagnosis of 
Scheuermann's disease.  The Veteran referred to the opinion 
of Dr. W. in which his current disability was attributed to 
his period of active service.  The Veteran also indicated 
that he was receiving Social Security Administration 
disability benefits because of his low back disorder.

Administrative records from the Social Security 
Administration were obtained and confirmed that the Veteran 
was receiving Social Security Administration disability 
benefits because of his low back disorder.  The medical 
evidence underlying the decision was reviewed and included VA 
and private treatment records as set forth above.

The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the previously denied claim of entitlement to 
service connection for a low back disorder, to include 
Scheuermann's disease, is reopened because the Board finds 
that the new evidence is material.

Having reopened the Veteran's claim of service connection for 
a low back disorder, to include Scheuermann's disease, the 
Board must now consider whether entitlement to service 
connection is warranted on the merits.

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.  See also VAOPGCPREC 3-2003; Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

In the present case, the Veteran's March 1971 physical 
induction examination is negative for complaints, treatment, 
or a diagnosis of an injury to the back.  While a history of 
lumbar myositis had been noted, it was also indicated that it 
was not considered disabling, and clinical evaluation of the 
spine and other musculoskeletal system were normal.  The 
spine was said to be supple with no deformity.  Thus, the 
Board finds that the presumption of soundness attaches.

Having carefully considered the competent medical evidence of 
record, the Board finds that while there is no competent 
medical evidence of record that the Veteran currently has 
Scheuermann's disease that is related to his period of active 
service, there is a reasonable basis to relate the Veteran's 
current degenerative arthritis of the lumbosacral spine to 
his period of active service.  38 C.F.R. § 3.303(d).  

As to the Scheuermann's disease, the Board notes that while 
the Veteran was diagnosed with such in service, there is no 
evidence of record that he is diagnosed with such a disorder 
following his period of active service.  In November 2007, 
Dr. W. diagnosed mechanical low back pain with degenerative 
arthritis of the lumbosacral spine, status post fracture L4 
vertebra.  During his September 2009 hearing, the Veteran 
suggested that he had been misdiagnosed during service, and 
that he did not have Scheuermann's disease.  While the VA 
examiner in February 2009 discussed that the natural 
progression of Scheuermann's disease included intense back 
pain and decreased range of motion on extension of the trunk, 
the examiner did not provide a current diagnosis of 
Scheuermann's disease.  As the competent medical evidence of 
record does not show a current diagnosis of Scheuermann's 
disease, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of current Scheuermann's 
disease, the Board must conclude that the preponderance of 
the evidence is against the Veteran's claim.

However, as to the Veteran's currently diagnosed degenerative 
arthritis of the lumbosacral spine, the Board finds that the 
record shows the existence of a currently diagnosed lumbar 
spine disability, credible evidence of inservice treatment 
for a chip off the anterior superior lip of the L4 vertebra 
(noted in the service treatment records, as well as from the 
Veteran's own testimony and the corroborating statement of 
his spouse), and a competent medical opinion from Dr. W. 
indicating that the Veteran's low back symptoms began in 
service as a direct result of his L4 vertebral fracture, and 
that his symptoms had become progressively worse over the 
years.

The Board recognizes the February 2009 opinion of the VA 
examiner which concluded that the Veteran's lumbar spine 
condition was less likely permanently aggravated by service, 
and that the degenerative disc disease was most likely 
related to age and wear and tear of post-service employment.  
However, the VA examiner appears to base his opinion, in 
part, in the fact that there was no evidence of a chip off 
the L4 vertebrae or any other fracture of the L4 vertebrae in 
any radiology tests done by VA since 2004.  While this may be 
the case, the Board cannot discount the fact that such was 
reported in the Veteran's service treatment records, and that 
there is an opinion from a competent medical professional 
that the Veteran's current symptoms are etiologically related 
to the inservice incident as reported.  As such, the Board 
finds that, at the very least, the evidence of record has 
reached a state of equipoise.  Therefore, resolving all 
reasonable doubt in favor of the Veteran, service connection 
for degenerative arthritis of the lumbar spine is warranted. 

Further inquiry could be undertaken with a view toward the 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-07 (1994).




ORDER


Service connection for Scheuermann's disease is denied.

Service connection for degenerative arthritis of the 
lumbosacral spine is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


